Title: To George Washington from Brigadier General Hugh Mercer, 8 July 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Eliza. Town [N.J.] 8th July 1776

On examining Bergen Neck I found some stock of black Cattle & Horses still remaind there—and that some familys on the Point held an Intercourse with the Enemy—Col. Ford assured me he would have all those removed to day—His force amounts to no more than 350, and those begin to be dissatisfyd at remaining on Duty while the Militia of the Neighborhood are dismissd—after leaving proper Guards at the Ferries of Hackensack and Pessac [Passaic]—there is not a number sufficient in this Quarter to reinforce the Party on Bergen Neck to 500—We are informed of a Body of Militia being on the March from Pennsyla—on their arrival I shall order part of them to Bergen Neck. I hope for Instructions as to the destination of them generally.
Col. Putnam has directed some Works for the defence of Eliza. Town Ferry & adjacent Approaches to that Place—No Ground from thence to Newark Bay will serve for erecting a Battery—On the Bergen Shore the Land is proper—but the Channel is Wide, that little advantage will accrue, as to guarding that Bay.
The Boats & Canoes along this Shore to Amboy are removed up the Creek & secured under Guards.
One Wm Ash with his Wife & Family—taken last Tuesday on their way from York to Newark, came in to day from Staten Island by a Pass from Genl Howe—Their Intelligence coincides with what we had formerly—that the Numbers of the Enemy amount to 9 or 10,000. They lye cantoned in the farmers

Houses along the Shores of the Island—slack on their Guards and no entrenchments.
The frigate that lay some days ago in Princes Bay, was this Morning under sail making towards the Town of Amboy.
I intend for that Place to day. I have the honour to be Sir, Your Excellencys Most obedient Servant

Hugh Mercer

